Citation Nr: 1040179	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  95-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

 1.  Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness. 
 
2.  Entitlement to service connection for a psychiatric disorder 
(claimed as a sleep disorder, an eating disorder, post-traumatic 
stress disorder (PTSD), irritability, and memory loss), to 
include as due to an undiagnosed illness. 
 
3.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness. 
 
4.  Entitlement to service connection for a neurologic disorder, 
other than bilateral hearing loss, to include as due to an 
undiagnosed illness. 

5. Entitlement to service connection for a skin disorder. 
 
6.  Entitlement to service connection for cystitis. 
 
7.  Entitlement to service connection for residuals of dental 
trauma. 
 
8.  Entitlement to service connection for residuals of a head 
trauma. 
 
9.  Entitlement to service connection for scars of the back and 
face. 
 
10.  Entitlement to service connection for tonsillitis. 
 
11.  Entitlement to service connection for a headache disorder.

12.  Entitlement to an effective date earlier than June 18, 2002, 
for assignment of a 30 percent rating for bronchitis.
 
13.  Entitlement to an increased rating for bronchitis, currently 
evaluated as 30 percent disabling.
 
14.  Entitlement to an increased (compensable) rating for 
sinusitis. 
 
15.  Entitlement to an initial rating in excess of 10 percent for 
chronic fatigue syndrome. 
 
16.  Entitlement to a compensable initial rating for bilateral 
hearing loss. 

17.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The issue of an earlier effective date for the award of 
service connection for chronic fatigue syndrome been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The increased rating claims for bronchitis and sinusitis were 
previously denied by the Board in a July 2003 decision.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2005 Order, 
the Court vacated the July 2003 Board decision and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand and to Stay Proceedings (Joint 
Motion).  The matter was returned to the Board in May 2008 and 
all claims were remanded at that time for additional development.  
That development having been completed, the claims have been 
returned to the Board and are now partially ready for appellate 
disposition.
  
The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, in a 
September 2010 letter, the Veteran's representative waived the 
right to have this evidence reviewed in the first instance by the 
RO.

The Board further notes that two additional issues have been 
added to the appeal since the Board's May 2008 remand.  First, an 
October 2009 rating decision denied entitlement to a total rating 
based on individual unemployability.  In April 2010, the Veteran 
filed a notice of disagreement with that decision.  A statement 
of the case must be issued on this claim.  Manlincon v. West, 12 
Vet. App. 238 (1998).  In addition, since remand the Veteran 
perfected the issue of entitlement to an earlier effective date 
for the assignment of  a 30 percent rating for bronchitis.

The following issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC: entitlement to 
service connection for joint pain, entitlement to service 
connection for a psychiatric disorder, entitlement to service 
connection for a gastrointestinal disorder, entitlement to 
service connection for a skin disorder, entitlement to service 
connection for tonsillitis, entitlement to service connection for 
a headache disorder, entitlement to an increased rating for 
bronchitis, entitlement to an initial rating in excess of 10 
percent for chronic fatigue syndrome, and entitlement to a 
compensable initial rating for bilateral hearing loss. 


FINDINGS OF FACT

1.  The competent medical evidence does not reveal a current 
disability involving the Veteran's neurological system.

2.  The Veteran's cystitis was not manifested during service and 
is not otherwise shown to be causally or etiologically related to 
service.

3.  The competent evidence does not demonstrate in-service dental 
trauma. 

4.  The Veteran does not have a current diagnosis of any head 
trauma residuals.

5.  The Veteran's scars were not manifested during service and 
are not otherwise shown to be causally or etiologically related 
to service.



6.  A rating decision of June 1994 awarded the Veteran service 
connection for bronchitis and assigned a 10 percent evaluation; 
the Veteran did not appeal the decision on bronchitis. 

7.  Unappealed rating decisions of October 1995 and July 1996 
continued the 10 percent evaluation for the Veteran's bronchitis.  

8.  In a March 2002 rating decision, the 10 percent evaluation 
for bronchitis was continued; the Veteran expressed his 
disagreement on April 3, 2002 and perfected an appeal of this 
decision.

9.  In a rating decision of June 2009, an increased rating of 30 
percent was awarded, effective from June 18, 2002, the date 
entitlement to the increase arose.

10.  From the competent evidence of record, it is not factually 
ascertainable that an increase in disability occurred one year 
prior to April 3, 2002, nor is there evidence of an informal 
claim dated prior to this date.

10.  Entitlement arose for the Veteran's increased rating for 
bronchitis on June 18, 2002.

11.  The Veteran's sinusitis is not manifested by one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological 
disorder have not been met. 
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).



2.  The criteria for service connection for cystitis have not 
been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  A service-connectable dental disability for compensation 
purposes was not incurred in or aggravated by active service, and 
the criteria for entitlement to service connection for outpatient 
treatment purposes have not been met. 38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.381, 
4.150, 17.161 (2010). 

4.  The criteria for service connection for head trauma residuals 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).

5.  The criteria for service connection for the Veteran's scars 
have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

6.  The criteria for an effective date prior to June 18, 2002, 
for the assignment of a 30 percent rating for the Veteran's 
bronchitis have not been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400 (2010).

7.  The criteria for entitlement to a compensable evaluation 
sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 6514 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  

At the outset, the Board will first address two theories of 
presumptive service connection available for the Veteran's 
claims.  First, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence shows 
that the disease became manifest to a degree of 10 percent or 
more within one year from separation from active service, even 
though there is no evidence of the disease during service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Organic 
diseases of the nervous system  have been identified as a chronic 
disease subject to presumptive service connection under 38 C.F.R. 
§ 3.309(a).  Here, the Veteran's claims regarding a neurological 
condition and head trauma could arguably be classified as organic 
diseases of the nervous system.  However, the Board finds that 
the Veteran is not entitled to this type of presumptive service 
connection for either of these disorders.  Neither condition is 
documented from within one year of the Veteran's service 
separation, and as such, the presumption for service connection 
for chronic diseases does not apply. 

Second, service connection may be awarded for a "chronic" 
condition when (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307, and the Veteran presently has the same 
condition); or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  While the Veteran here 
contends he has suffered from his conditions since service, the 
evidence does not support this.  Pursuant to 3.303(b), for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  As discussed in further 
detail below, the competent medical evidence indicates that the 
Veteran did not have a neurological disorder, head trauma, 
cystitis, or scars in service, chronic or otherwise.  As such, no 
further discussion of this theory of service connection is 
required.  

	A.  Neurological Disorder & Residuals of Head Trauma
As noted above, medical evidence of a current disability is 
required for the establishment of all service connection claims.  
Here, a thorough review of the medical record reveals no current 
diagnosis of a neurological disorder or residuals of head trauma.  
The record does establish a diagnosis of headaches, but this is a 
separate disorder for which the Veteran is pursuing service 
connection and is addressed in the Remand section below.  The 
Veteran claims, in a December 2006 VA Neurological examination 
for example, that a piece of metal hit is head while in combat 
and also that he slid and fell while in full combat gear and 
sustained injuries.  Neither of these incidents are documented in 
his service treatment or personnel records, and the Veteran's DD 
214 Form does not establish combat service.  Moreover, the Board 
cannot point to any current disability aside from headaches 
relating to either his neurological system or head.  For example, 
no such disabilities were identified on VA general examination in 
August 2008, VA neurological examination in December 2006, VA 
general examination in February 2006, VA neurological examination 
in January 2004, VA general examination in January 2004, VA 
general examination in November 2000, VA general examination in 
January 1997, or VA general examination in February 1994.  VA and 
private treatment notes similarly contain no diagnosis in this 
regard.  To the contrary, the Veteran's HEENT (head, ear, eyes, 
nose, and throat) assessment was normal in June 2009, May 2008, 
October 2005, and March 2000, for example.  The Veteran's head 
was normocephalic and atraumatic.  His pupils were normal, his 
movements were normal and symmetrical, and there were no tremors.  

In short, the medical record is completely devoid of any 
disability pertaining to the Veteran's head or neurological 
system.  As such, the Board cannot find the Veteran meets the 
first requirement of service connection for these conditions.  
Where the medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is sought, 
service connection for that disorder is not authorized under the 
statues governing Veterans' benefits.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Further discussion of the service treatment 
records and a nexus to service is not warranted.  

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that he has a neurological 
disorder and head trauma residuals that are related to service.  
However the Veteran and his friends and family, as lay persons 
untrained in the field of medicine, are not competent to offer an 
opinion on this matter. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). These arguments do not provide a factual predicate 
upon which compensation may be granted.

With regard to the Veteran's neurological disorder, the Veteran 
additionally contends that the condition arose due to an 
undiagnosed illness incurred during his active duty in the 
Persian Gulf.  A Persian Gulf Veteran shall be service-connected 
for objective indications of a qualifying chronic disability 
resulting from an illness manifested by one or more presumptive 
signs or symptoms that began during active military service and 
cannot be attributed to any known clinical diagnosis.  See 38 
C.F.R. § 3.317.  A Persian Gulf Veteran is a Veteran who had 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d)(1). 
 
A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome, which are medically 
unexplained chronic multi-symptom illnesses that are defined by a 
cluster of signs or symptoms; or any other illness that the 
Secretary determines warrants a presumption of service 
connection.  In addition, signs or symptoms which may be 
manifestations of undiagnosed illness or medically unexplained 
chronic multi symptom illness include, but are not limited to the 
following: fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms involving 
the respiratory system (upper or lower), sleep disturbances, 


gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317. 
 
It is observed that the Veteran had active service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
and as such he is a Persian Gulf Veteran. See 38 C.F.R. § 
3.317(d)(1).  Thus, the central question for consideration under 
38 C.F.R. § 3.317 is whether the evidence demonstrates a 
qualifying chronic disability. Additionally, 38 C.F.R. § 3.317 
provides that such qualifying disability must become manifest to 
a degree of 10 percent or more during service or not later than 
December 31, 2011. Moreover, such qualifying disability cannot be 
attributable to any known clinical diagnoses.  See 38 C.F.R. § 
3.317(a)(1)(ii).  Finally, the condition must be chronic, meaning 
it must have existed for 6 months or more. See 38 C.F.R. § 
3.317(a)(4). 

Here, however, again, the competent medical evidence does not 
reveal any current disability relating to the Veteran's 
neurological system.  The Board emphasizes that it is not the 
case that current symptoms exist but are not attributable to any 
known diagnosis; to the contrary, the evidence is clear that 
there is no current disability involving the Veteran's 
neurological functioning.  As above, in the absence of a current 
diagnosis the Veteran's claim must be denied as due to an 
undiagnosed illness as well.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all of the above reasons, the Veteran's claims for service 
connection for residuals of head trauma and a neurological 
disorder are denied.

	B.  Cystitis & Scars
A current diagnosis of both cystitis and scars has been 
established.  As for cystitis, this condition is documented in a 
VA examination report of January 1994.  While the condition does 
not appear to have been documented since and was noted as "in 
remission" on VA examination in January 1994, for purposes of 
establishing service connection a "current disability" includes 
a disability which existed at the time a claim for VA disability 
compensation is filed or during the pendency of the claim, even 
if that disability subsequently resolves.  McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).  As for his scars, these have been 
documented in VA examination reports of August 2008, January 
1997, February 1994, and January 1994.

However, the Veteran's service treatment records are silent for 
documentation of either condition.  The records reveal no 
complaints, symptoms, or treatment related to either bladder 
problems or scars, and his separation examination was normal in 
this regard.  While the Veteran did seek treatment for problems 
involving his genitals on a number of occasions, bladder problems 
were not documented.  To the contrary, urinary tract infections 
were specifically ruled out in service treatment records of July 
1991 and July 1992, for example.  As for his scars, as noted 
above, service treatment records do not contain documentation of 
head trauma or any other trauma resulting in scars.  In addition, 
there are no nexus opinions of record linking either condition to 
service.  For these reasons, service connection is not warranted.  

The Board notes that while VA examinations have been conducted, 
medical opinions on the issue of direct service connection have 
not been obtained.  However, the Board finds that the evidence, 
which reveals that the Veteran did not have these conditions 
during service and does not reflect competent evidence showing a 
nexus between service and the disorders at issue, warrants the 
conclusion that a remand for an examination and/or opinion is not 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As 
service and post-service treatment records provide no basis to 
grant the claims, and in fact provide evidence against the 
claims, the Board finds no basis for a VA examination or medical 
opinion to be obtained.
	
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met in 
this case.

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of these 
claims hinge on what occurred, or more precisely, what did not 
occur, during service.  In the absence of evidence of an in-
service disease or injury, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the Veteran's 
claimed disabilities would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's claimed disability and his 
military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred in 
service.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion premised 
on an unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown, 5 
Vet. App. 458, 61 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of these claims for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The duty to 
assist is not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) 
(West 2002 & Supp. 2009).

	C.  Dental Trauma
In the documents of record, including in letters of June 2009 and 
July 2008, the Veteran contends that he had numerous teeth pulled 
during service and, since that time, has experienced mouth and 
dental problems.  Therefore, he claims that service 


connection is warranted for residual dental disability arising 
out of missing teeth during service. 
 
At the outset, the Board notes that the Court has specifically 
held that a claim for service connection for a dental disorder is 
also a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, 
adjudication of the Veteran's claim for service connection must 
also include consideration of service connection for the purpose 
of establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 
Vet. App. 435, 440 (1992) (en banc) (holding that the Board is 
required to consider a Veteran's claim under all applicable 
provisions of law and regulation whether or not the claimant 
specifically raises the applicable provision); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The Board will first address the claim of entitlement to service-
connected compensation benefits.  The criteria for establishing 
entitlement to service connection have already been set forth and 
need not be repeated here.  It is noted, however, that the dental 
conditions for which service-connected compensation benefits are 
available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 and include disability such as limited motion of 
temporomandibular articulation and loss of the mandible. The 
evidence here, including a VA dental examination of February 
1994, does not show these dental disabilities or any others 
contemplated under 38 C.F.R. § 4.150. 
 
Having determined that the evidence does not support an allowance 
of service-connected compensation benefits, the Board must now 
consider whether service connection may be established solely for 
the purpose of outpatient treatment. 
 
The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381 (2010). 
 
As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment.  In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into active 
duty will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a prosthesis, 
will not be considered evidence of aggravation of a condition 
that was noted at entry, unless additional pathology developed 
after 180 days or more of active service.  See 38 C.F.R. § 
3.381(c) (2010). 
 
With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles for 
determining whether a grant of service connection for treatment 
purposes is warranted.  Such guidelines are as follows: 
 
(1) Teeth noted as normal at entry will be service- connected if 
they were filled or extracted after 180 days or more of active 
service. 
 
(2) Teeth noted as filled at entry will be service- connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service. 
 
(3) Teeth noted as carious but restorable at entry will not be 
service-connected on the basis that they were filled during 
service.  However, new caries that developed 180 days or more 
after such a tooth was filled will be service- connected. 
 
(4) Teeth noted as carious but restorable at entry, whether or 
not filled, will be service-connected if extraction was required 
after 180 days or more of active service. 
 
(5) Teeth noted at entry as non- restorable will not be service-
connected, regardless of treatment during service. 
 
(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service. 


 
In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates the following dental conditions will not be considered 
service-connected for treatment purposes: 
 
(1) Calculus; 
 
(2) Acute periodontal disease; 
 
(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was due to 
combat or in-service trauma; and 
 
(4) Impacted or malposed teeth, and other developmental defects, 
unless disease or pathology of these teeth developed after 180 
days or more of active service. 
 
Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service- connected 
only if they were extracted after 180 days or more of active 
service.  38 C.F.R. § 3.381. 
 
Here, the Board cannot find that the Veteran satisfies the 
criteria under 38 C.F.R. § 3.381.  Service treatment records 
reflect that during service, four teeth were extracted.  As noted 
above, the Veteran seeks benefits for these missing teeth.  

Two of the extractions were of the Veteran's third molars or 
wisdom teeth, for which service connection is specifically 
disallowed.  A dental treatment record of April 1992 documents 
the extraction of teeth #1 and #16.  As such, service connection 
for the purpose of outpatient dental treatment is not warranted 
for these extractions.  

Another of the extractions involved tooth #30.  On entry into 
service, a September 1989 treatment record indicates that tooth 
#30 was carious and an extraction was immediately scheduled.  No 
other remediative action was scheduled for this tooth, indicating 
that it was not restorable.  Indeed, the extraction took place 
shortly thereafter in November 1989.  As noted above, teeth noted 
at entry as non- restorable will not be service-connected, 
regardless of treatment during service.  As such, service 
connection for the purpose of outpatient dental treatment is not 
warranted for this extraction.  

Finally, the Veteran's dental records show that tooth #19 was 
also extracted during service.  This tooth was not initially 
noted as non-restorable at entry into service.  It was noted that 
the tooth had a prior history of pulpotomy and treatment was 
initially attempted.  However, in November 1989 the tooth was 
found to be fractured below the bone level and decay went through 
the floor of the chamber.  The dentist noted the tooth structure 
was inadequate to support restoration and extraction was 
completed approximately a week later.  Unfortunately, however, 
because the extraction did not occur after 180 days or more of 
active service, service connection for the purpose of outpatient 
dental treatment is not warranted for this extraction either.

Moreover, 38 C.F.R. § 17.161 sets forth the following classes of 
eligibility for dental treatment and the Veteran does not meet 
the criteria for any class:   

(a) Class I. Those having a service-connected compensable dental 
disability or condition, may be authorized any dental treatment 
indicated as reasonably necessary to maintain oral health and 
masticatory function. There is no time limitation for making 
application for treatment and no restriction as to the number of 
repeat episodes of treatment. 
 
(b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at time of discharge or release from active service, 
which took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, but 
only if: (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 180 days, or they were discharged or 
released under conditions other than dishonorable, from any other 
period of active military, naval, or air service of not less than 
180 days; (B) Application for treatment is made within 180 days 
after such discharge or release. (C) The certificate of discharge 
or release does not bear a certification that the Veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination (including 
dental X-rays) and all appropriate dental treatment indicated by 
the examination to be needed, and (D) Department of Veterans 
Affairs dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
Veteran. (ii) Those Veterans discharged from their final period 
of service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge or 
release from a prior period of active military service, may apply 
for treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 days 
from the date of their final discharge or release. (iii) If a 
disqualifying discharge or release has been corrected by 
competent authority, application may be made within 90 days after 
the date of correction. (2)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at time of discharge or release from active service, 
which took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, but 
only if: (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, naval 
or air service of not less than 180 days. (B) Application for 
treatment is made within one year after such discharge or 
release. (C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the Veteran. (ii) Those Veterans 
discharged from their final period of service before August 13, 
1981, who had reentered active military service within one year 
from the date of a prior discharge or release, may apply for 
treatment of service- connected noncompensable dental conditions 
relating to any such prior periods of service within one year of 
their final discharge or release. (iii) If a disqualifying 
discharge or release has been corrected by competent authority, 
application may be made within one year after the date of 
correction. 
 
(c) Class II (a). Those having a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service- connected noncompensable condition or disability. 
 
(d) Class II(b). Those having a service-connected noncompensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 days 
may be authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability. 
 
(e) Class II(c). Those who were prisoners of war for 90 days or 
more, as determined by the concerned military service department, 
may be authorized any needed dental treatment. 
 
(f) Class IIR (Retroactive). Any Veteran who had made prior 
application for and received dental treatment from the Department 
of Veterans Affairs for noncompensable dental conditions, but was 
denied replacement of missing teeth which were lost during any 
period of service prior to his/her last period of service may be 
authorized such previously denied benefits under the following 
conditions: (1) Application for such retroactive benefits is made 
within one year of April 5, 1983. (2) Existing Department of 
Veterans Affairs records reflect the prior denial of the claim. 
All Class IIR (Retroactive) treatment authorized will be 
completed on a fee basis status. 
 
(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability. 
 
(h) Class IV. Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to the 
100% rate by reason of individual unemployability may be 
authorized any needed dental treatment. 
 
(i) Class V. A Veteran who is participating in a rehabilitation 
program under 38 U.S.C. chapter 31 may be authorized such dental 
services as are professionally determined necessary for any of 
the reasons enumerated in Sec. 17.47(g). 
 
(j) Class VI. Any Veterans scheduled for admission or otherwise 
receiving care and services under chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary, 
i.e., is for dental condition clinically determined to be 
complicating a medical condition currently under treatment. 
 
In the present case, the Veteran does not have a compensable 
service-connected dental disability (i.e., a disability under 38 
C.F.R. § 4.150 that is rated as 10 percent disabling or higher).  
As such, the requirements for Class I eligibility have not been 
met. The requirements for Class II eligibility have not been met 
because the Veteran does not have a service-connected 
noncompensable dental disability under either 38 C.F.R. §§ 4.150 
or 3.381.  To be entitled to eligibility for outpatient dental 
treatment under Class II (a), the evidence must demonstrate 
combat wounds or in-service dental trauma.  Such has not been 
shown here, precluding an award on this basis.  For receive 
outpatient dental treatment under Class II (b) and Class II(c), 
the Veteran must have been detained or interned as a prisoner of 
war, which is not the case here.  Moreover, there are no other 
relevant classes of dental treatment under 38 C.F.R. § 17.161 
with respect to the Veteran in this case. 

In sum, the evidence of record does not establish that the 
Veteran qualifies for any class of dental treatment outlined 
under 38 C.F.R. § 17.161.  Moreover, the criteria under 38 C.F.R. 
§ 3.381 have not been met.  As such, an award of outpatient 
dental treatment is not warranted here.  

Earlier Effective Date Claim
In a June 1994 rating decision, the Veteran was awarded service 
connection for bronchitis and assigned a 10 percent evaluation.  
He was sent notice of this rating decision and of his appellate 
rights that same month, did not appeal the bronchitis claim, and 
the decision became final.  See 38 U.S.C.A. § 7105.

The Veteran's rating was continued in rating decisions of October 
1995, July 1996, and March 2002.  On April 3, 2002 the Veteran 
filed a notice of disagreement stating that he was appealing 
"all issues and claims that were denied."  He subsequently 
perfected the appeal.  In July 2003 the matter came before the 
Board and the Board denied the increased rating.  The Veteran 
appealed the Board's decision, and in August 2005 the decision 
was vacated by the Court pursuant to a Joint Motion for Remand.

The Joint Motion found that a remand was necessary "in order for 
the Board to fully address whether the duty to notify has been 
satisfied in this case."  As indicated in the Joint Remand, it 
does not appear from the record that the Veteran specifically 
filed a claim for increase for his service-connected bronchitis.  
Rather, the claim arose as a result of his generic disagreement 
with the March 2002 rating decision which, in addition to 
adjudicating a number of service connection claims raised by the 
Veteran, also confirmed and continued the ratings for bronchitis.  
Thus, as the evidence suggested that the Veteran did not initiate 
an increased rating claim, notice had never been provided and a 
remand in this regard was necessary.  In May 2008 the Board 
remanded the matter for this purpose.

Subsequently, in June 2009 the RO increased the Veteran's rating 
for bronchitis to 30 percent, effective from June 18, 2002, the 
date the RO found entitlement arose for this evaluation.  The 
Veteran expressed his timely disagreement with that effective 
date and perfected an appeal of the issue.  The Veteran contends 
that the assignment of the 30 percent rating should be effective 
as of 1993, when service connection was first established.  
Accordingly, the Board must now decide whether the Veteran is 
entitled to an effective date earlier than June 18, 2002 for his 
30 percent evaluation for bronchitis.

The general rule with respect to the effective date for an award 
of increased compensation is that the effective date shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400(o)(1) (2010).  An exception to this rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation. In that situation, 
the law provides that the effective date of the award "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is received 
within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400(o)(2) (2010); Harper v. 
Brown, 10 Vet. App. 125 (1997).  In all other cases, the 
effective date will be the "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) 
(2010); VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 56, 703 
(Oct. 22, 1998).  Therefore, three possible dates may be assigned 
depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or 
less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) (38 
C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It must 
determine (1) when a claim for an increased rating was received 
and (2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased evaluation. 
See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2010).

Here, the Board first notes that the Veteran is not entitled to 
an effective date of 1993 as he seeks.  Again, notice of this 
final rating decision was issued in June 1994.  The effect of 
that finality is to preclude an award of an effective date prior 
to September 1996.  The Veteran has not raised any claim of clear 
and unmistakable error (CUE) such as to challenge the finality of 
this or any prior determination.

The next step in the analysis would normally be to determine the 
date of claim for the increased rating.  However, as noted by the 
Court, the Veteran did not specifically file a claim for an 
increase.  Rather, the claim arose as a result of his April 3, 
2002 generic disagreement with the March 2002 rating decision.  

Even assuming, arguendo, that the April 3, 2002 notice of 
disagreement serves as the Veteran's claim for an increased 
rating, here the evidence shows that the increase in disability 
occurred after the claim was filed, and as such, the correct 
effective date is June 18, 2002 (the date entitlement arose).  38 
C.F.R. § 3.400(o)(1).  Under DC 6600, a 30 percent evaluation is 
warranted where the evidence shows forced Expiratory Volume in 
one second (FEV-1) of 56- to 70-percent predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) is 56- to 65-percent predicted.  On June 18, 2002 the 
Veteran was noted to be using Albuterol four times per day for 
shortness of breath.  In the June 2009 rating decision, the RO 
determined this to be "objective evidence of increased of [sic] 
severity of the condition," and awarded a 30 percent evaluation 
from this date.  The Board has reviewed the medical evidence, and 
cannot point to any record documenting the pulmonary functioning 
measurements necessary for a 30 percent evaluation from within 
one year of the Veteran's date of "claim."  As such, June 18, 
2002 is the earliest possible effective date for the Veteran's 30 
percent evaluation for bronchitis

The only remaining route possible for an earlier effective date 
would be evidence of record received prior to April 3, 2002, that 
could serve as an informal claim for an increased rating for the 
Veteran's bronchitis.  The Board notes that any communication or 
action indicating intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155 (2010).  Under 38 C.F.R. 
§ 3.157, a report of examination or hospitalization will also be 
accepted as an informal claim for benefits.  

After reviewing the record, the Board concludes that there are no 
testimonial documents submitted between the last final denial but 
prior to April 3, 2002, indicating an intent to claim entitlement 
to an increased rating for bronchitis.  Additionally, an informal 
claim under 38 C.F.R. § 3.157 has also not been established.  
Moreover, as noted by the Court, no claim for an increased rating 
was ever actually filed by the Veteran.

In sum, there is no support for an award of a 30 percent rating 
for bronchitis prior to June 18, 2002.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating Claim 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

At the outset, the Board observes that an unappealed rating 
decision of June 1994 granted service connection for the 
Veteran's sinusitis and assigned a noncompensable rating.  While 
the Veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability rating 
is at issue, it is a present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Throughout the rating period on appeal, a noncompensable rating 
has been in effect under Diagnostic Code 6514 for the Veteran's 
service-connected sinus disorder.  Under that Code section, a 10 
percent rating is warranted where the evidence demonstrates one 
or two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or; 
three to six non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A Note to this Diagnostic Code clarifies that an 
incapacitating episode of sinusitis means one that requires bed 
rest and treatment by a physician. 

Here, the Board cannot find that the criteria contemplated by a 
10 percent evaluation are met.  On VA examination for sinusitis 
in December 2008, the examiner found there have been no periods 
of incapacitating or non-incapacitating episodes.  The examiner 
further found there was no purulent discharge or crusting.  The 
examiner concluded that there was a "normal nasal examination" 
with "no evidence of sinus disease."  On VA general examination 
in August 2008, the examiner noted there have been no 
incapacitating episodes.  The Veteran reported having 8 to 10 
non-incapacitating episodes but in this regard the examiner 
noted, "there is no evidence of so much episodes documented in 
the record. The only upper respiratory infection documented in 
progress note by primary care physician was in July 2007."  No 
purulent discharge or crusting was noted and the examination was 
characterized as "normal."  On VA examination for sinusitis in 
February 2004 the examiner stated the existence of incapacitating 
episodes was unknown, but that there was no purulent discharge or 
crusting.  X-rays were normal.  On VA examination for sinusitis 
in November 2000 there was no purulent discharge or crusting.  A 
review of the VA and private treatment notes of record reveals no 
evidence to the contrary.
 
Based on the objective evidence as detailed in pertinent part 
above, there is no basis for assignment of a compensable 
evaluation under Diagnostic Code 6514.  Rather, the currently 
assigned noncompensable evaluation appears to appropriately 
reflect the Veteran's symptomatology.  It is noted that although 
the record contains voluminous amount of medical records, sinus 
and nasal complaints are documented infrequently, further 
suggesting a very mild degree of severity for this disorder. 
 
The Board has also considered whether any alternate diagnostic 
codes could serve as a basis for an increased rating here.  In 
this regard, Diagnostic Code 6522, for allergic or vasomotor 
rhinitis, is applicable.  That code provides a 10 percent rating 
where there is nasal obstruction of greater than 50 percent on 
both sides, or complete obstruction on one side.  In the present 
case, this degree of obstruction is not supported by the medical 
evidence.  The December 2008 examiner found no partial or total 
obstruction.  The February 2004 VA examiner found the nasal 
turbinates were engorged, but that there was no obstruction.  The 
November 2000 VA examiner found a 70 percent obstruction due to 
congestion, but this is the only positive evidence of record.  
The remaining VA medical examinations, VA treatment records, and 
private treatment notes do not support or duplicate this finding.  
Similarly, because the overall evidence supports less than 50 
percent nasal obstruction, a compensable rating could also not be 
attained via application of Diagnostic Code 6523, or by analogy 
under Diagnostic Code 6502, for deviated nasal septum.  There are 
no other relevant diagnostic codes for consideration.  

In sum, the claim of entitlement to a compensable rating for a 
sinus disorder must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in June 2001, 
November 2003, December 2006, June 2008, and July 2010 provided 
the Veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf and information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  While the notices provided do not include 
any information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.  

With specific regard to the earlier effective date claim, the 
Board acknowledges that the Veteran was not provided with section 
5103(a).  Despite the inadequate notice provided to the Veteran, 
the Board finds no prejudice in proceeding with the issuance of a 
final decision, and further finds that any error in not providing 
a single notice covering all content requirements was, at most, 
harmless.  See 38 C.F.R. § 20.1102 (2010); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran was subsequently provided 
with content-complying notice concerning the effective date issue 
and given adequate opportunity to provide evidence and argument 
by the Dingess letter of July 2010.

Additionally, the purpose of § 5103(a) notice has been met when a 
claim for service connection is granted and a disability rating 
and effective date are assigned, because the claim has been 
substantiated.  As the Veteran's claim for service connection for 
bronchitis was more than substantiated, the purpose of 38 
U.S.C.A. § 5103(a) notice had been served.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with the 
development of evidence is required.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has been afforded the opportunity for a personal hearing.  He 
has been afforded multiple VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with the 
development of evidence is required.  


ORDER

Service connection for  a neurologic disorder is denied.
 
Service connection for cystitis is denied. 
 
Service connection for residuals of dental trauma is denied. 
 
Service connection for residuals of a head trauma is denied. 
 
Service connection for scars of the back and face is denied. 

An effective date earlier than June 18, 2002, for assignment of a 
30 percent rating for bronchitis is denied.
 
A compensable evaluation for sinusitis is denied.
 

REMAND

At the outset, with regard to the TDIU claim, an October 2009 
rating decision denied the claim.  In April 2010, the Veteran 
filed a notice of disagreement with that decision.  Where an SOC 
has not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required by 
the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Next, VA examinations are necessary before the remaining claims 
can be decided.  A remand is required in order to afford the 
Veteran a VA examination to determine the nature and etiology of 
his disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim. Id.  
With regard to nearly all of these claims, no medical nexus 
opinion has been obtained despite the numerous VA examinations 
that have been afforded to the Veteran.

Taking the service connection claims first, with regard to the 
Veteran's joint pain, a current diagnosis has been established in 
VA examinations of December 2006, January 2004, and June 1996.  
The Veteran's separation examination report notes leg cramps and 
problems with his knees.  A VA examination is necessary on the 
issue of direct service connection.  Moreover, a December 2006 
Gulf War examination report suggests a positive nexus between the 
Veteran's joint problems and his service-connected chronic 
fatigue syndrome.  On examination, the possibility of secondary 
service connection should also be addressed.  

With regard to the psychiatric disorder, the Veteran has received 
current diagnoses in VA examination reports of September 2008 and 
November 2006.  Psychiatric problems are documented on the 
Veteran's separation examination and on two occasions in August 
1990.

With regard to the gastrointestinal disorder, a current diagnosis 
is found in the VA examination report of December 2006.  
Gastrointestinal symptoms are documented in service treatment 
records of October 1989, May 1990, and April 1992.

With regard to the skin disorder, a current diagnosis is found in 
the VA examination report of January 2004.  Skin problems are 
noted on the Veteran's entrance examination, treatment records of 
October 1989 and May 1991, and on separation.

With regard to tonsillitis, a current diagnosis is found in the 
VA examination report of January 2004.  Tonsillitis or throat 
problems are documented in service treatment records of October 
1989, February 1990, February 1992, April 1992, February 1993, 
and September 1993.  A February 2006 VA examiner provided a 
negative nexus opinion but provided no discussion or 
acknowledgment of these records.  A February 2004 VA examiner 
rendered a non-opinion.

With regard to headaches, a current diagnosis is established in a 
VA examination report of December 2006.  The Veteran's separation 
examination documents headaches and dizziness.  The nexus 
evidence as to this claim is mixed and must be reconciled, and a 
December 2006 Gulf War VA examination suggests a possibility of 
secondary service connection that should be clarified.

With regard to the increased rating claims, remand for a VA 
examination is also necessary to decide the claims.  As for his 
bronchitis, on remand in May 2008 the Board ordered an updated VA 
examination in order to ascertain the current severity of the 
Veteran's condition.  The December 2008 VA examination conducted 
pursuant to the remand, however, is insufficient for rating 
purposes.  The examination report does not contain any pulmonary 
functioning measurements which are necessary to adjudicate the 
claim. Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

With regard to the Veteran's hearing loss claim, none of the 
current examination reports, including private reports of 
September 2008 and July 2009, and a VA report of September 2009, 
indicate that the Maryland CNC speech discrimination test was 
administered, as required under 38 C.F.R. § 4.85.  A new 
examination must be conducted.

With regard to the Veteran's chronic fatigue syndrome, the last 
VA examination report of record addressing this condition is over 
10 years old and is dated from October 2000.  A current 
examination is necessary to properly adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO should issue an SOC with respect 
to the issue of TDIU. The appellant should 
be advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those issues. 
The claims file should be returned to the 
Board for further appellate consideration 
only if the appellant files a timely 
substantive appeal.

2.  Afford the Veteran VA examinations  
with appropriate specialists to ascertain 
the nature and etiology of the following 
conditions:
	a.  joint pain
	b.  psychiatric disorder
	c.  gastrointestinal disorder 
	d.  tonsillitis 
	e.  headaches

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
disorders had their onset during service or 
are in any other way causally related to 
his active service or to any of his 
service-connected disabilities.

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  
	
3.  The Veteran should be afforded an 
examination of his feet to ascertain the 
nature and etiology of his skin disorder.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the Veteran's entrance 
examination, and offer comments and an 
opinion as to whether the Veteran entered 
service with a skin disorder.  If so, the 
examiner is requested to indicate whether 
the skin disorder increased in severity 
during service, and if it did, whether the 
increase in severity represented a chronic 
worsening of the disorder or the natural 
progress of the disorder.  
	
If the Veteran did not enter service with a 
skin disorder, the examiner is requested to 
offer an opinion as to whether the skin 
disorder is in any way causally or 
etiologically related to the symptomatology 
shown in the service medical records.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

4.  Schedule the Veteran for VA 
examinations with appropriate specialists 
in order to determine the current severity 
of the following service-connected 
disabilities:
	a.  bronchitis
	b.  hearing loss
	c.  chronic fatigue syndrome	

The examiners should identify and 
completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examinations.  Ask the 
examiners to discuss all findings in terms 
of the applicable diagnostic codes.  The 
pertinent rating criteria must be provided 
to the examiner, and the findings reported 
must be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it is his responsibility to 
report for the examination scheduled in connection with this 
REMAND and to cooperate in the development of his case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claims. 38 C.F.R. §§ 3.158, 
3.655 (2010).

After all of the above actions have been completed, readjudicate 
the Veteran's claims.  If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


